Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled.
IDS, filed June 10, 2021, has been considered.
The terminal disclaimer, filed October 28, 2021, has been approved.
Claims 21-26, filed October 28, 2021, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) (a) adding a new node to the initial transformation graph, thereby creating a revised transformation graph; and (b) adding the new node to the existing target schema, thereby creating a revised target schema, the revised target schema being a new target schema created from the existing target schema that reuses the transformation paths of the initial transformation graph.  
Step 2A Prong One:
Claims 21 and 24 recite “(a) adding a new node to the initial transformation graph, thereby creating a revised transformation graph” at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The ““(a) adding a new node to the initial transformation graph, thereby creating a revised transformation graph” limitation falls under the category of a mental process in that a person could adding a new node to the initial transformation graph which is simply a collection of vertices and edges that join pairs of vertices.  The interpretation is consistent with the disclosure of “a transformation graph — a collection of unified attributes, schema mappings, and transformations” (page 9, [00053]).
Claims 21 and 24 recite “(b) adding the new node to the existing target schema, thereby creating a revised target schema, the revised target schema being a new target schema created from the existing target schema that reuses the transformation paths of the initial transformation graph” at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “(b) adding the new node to the existing target schema, thereby creating a revised target schema, the revised target schema being a new target schema created from the existing target schema that reuses the transformation paths of the initial transformation graph” limitation falls under the category of a mental process in that a person could add the new node to the existing target schema.  The interpretation is consistent with the disclosure of “a transformation graph — a collection of unified attributes, schema mappings, and transformations” (page 9, [00053]).
Claims 21 and 24 recite “(a) adding a new node to the initial transformation graph, thereby creating a revised transformation graph” at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “adding a new node to the initial transformation graph, thereby creating a revised transformation graph” limitation falls under the category of a mental process in that a person could add a new node to the initial transformation graph, thereby creating a revised transformation graph which is simply a visual representations of data.  The interpretation is consistent with the disclosure of schema in the instant specification (Figure 2).
Claims 22 and 25 recite (c) populating the new node with one or more source attribute mappings at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “populating the new node with one or more source attribute mappings” limitation falls under the category of a mental process in that a person could populating the new node with one or more source attribute mappings.
Claims 23 and 26 recite (c) setting the new node as an output from an existing node of the revised transformation graph through an edge in the revised transformation graph, and specifying the transformation to be performed by that edge at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “setting the new node as an output from an existing node of the revised transformation graph through an edge in the revised transformation graph, and specifying the transformation to be performed by that edge” limitation falls under the category of a mental process in that a person could setting the new node as an output from an existing node of the revised transformation graph through an edge in the revised transformation graph, and specifying the transformation to be performed by that edge.
That is, other than reciting a “a computer system” and “central processing unit stored on non-transitory media,” nothing in the claim precludes the above steps from being practically performed in the human mind.
Step 2A Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “a computer system” and “central processing unit stored on non-transitory media,” where the claim recites details on transformation graph and schema.  The “a computer system” and “central processing unit stored on non-transitory media,” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “a computer system” and “central processing unit stored on non-transitory media,” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
SOFTWARE PER SE
Claims 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 24-26 recites “A computer system...the computer system comprising a central processing unit operating software stored on non-transitory computer media” wherein the claimed invention is directed to a software per se embodiment.  It is noted that the specification does not define the “computer system” to preclude the software per se embodiment.  Further, the “non-transitory computer media” is a tangential component for storing the software instructions but does not necessarily limit the computer system to the component.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williger et al. (Willinger hereafter, US 10,824,968 B2).
Claim 21, Williger discloses a method for creating a new target schema (Figure 5, e.g. updated logical data object 548) from an existing target schema (Figure 5, e.g. original logical data object 532), wherein the existing target schema is represented as a collection of nodes within an initial transformation graph, the initial transformation graph being an evolving graph of nodes and edges, the initial transformation graph including nodes which represent unified attributes and edges which represent transformations between the nodes, and wherein the initial transformation graph includes transformation paths which are reusable, the method comprising: 
(a) adding a new node to the initial transformation graph, thereby creating a revised transformation graph (column 13, lines 39-57, e.g. Although single update elements 530, 546 are shown, an update process for either a logical data object instance 532 or an update 540 can be carried out using multiple update elements 528. In a particular implementation, a mapping can be carried out to make relatively straightforward changes to a schema, such as adding or removing data fields at nodes having equivalent positions in the first and second schemas. After these changes are made, a transformation function can be applied to make changes to a node hierarchy of the schema.  It is noted that the “transformation function” is consistent with the “transformation graph” described by the instant specification on page 4, [00017] and page 8, [00041]); and 
(b) adding the new node to the existing target schema, thereby creating a revised target schema, the revised target schema being a new target schema created from the existing target schema that reuses the transformation paths of the initial transformation graph (column 13, lines 16-32, e.g. modified update 544 can be applied to the logical data object 536 in the second schema to provide an updated instance 548 of the logical data object in the second schema).

Claim 22, Williger discloses (c) populating the new node with one or more source attribute mappings (column 14, lines 1-4, e.g.  Data fields for multiple nodes for each of the plurality of logical data object instances are populated at 620. At 630, one or more validation checks are applied to at least a portion of the populated data fields).

Claim 23, Williger discloses (c) setting the new node as an output from an existing node of the revised transformation graph through an edge in the revised transformation graph, and specifying the transformation to be performed by that edge (Figure 5, and column 14, lines 5-9, e.g. A transformation function is applied to each valid logical data object instance at 640. The transformation function makes one or more changes to a hierarchical node structure of the first schema, including one or more node additions, removals, or rearrangements).
Claims 24-26, Williger discloses a computer system (column 16, line 45, e.g. computing systems) for implementing the above cited method.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peukert et al. (US 20110131253 A1) discloses a schema mapping that includes nodes. The schema mapping indicates a relationship between a first schema and a second schema. The method includes displaying, at a first node of the plurality of nodes, a graphical indication of the schema mapping at the first node.
Stuhec (US 8041746 B2) discloses a computer-implemented method for creating a mapping includes obtaining a definition relating to a first schema, the definition comprising a first plurality of nodes to be mapped to a second schema comprising a second plurality of nodes. The method includes receiving at least one context value for the received definition, the context value being associated with at least one context category defined for the second schema.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
8/26/2022